





ESCROW AGREEMENT




This Escrow Agreement (this “Agreement”) is entered into as of July 18, 2011, by
and among SRKP 16, Inc., a Delaware corporation (“SRKP”), Arrogene
NanoTechnology, Inc. (“Arrogene”) (SRKP and Arrogene are sometimes referred to
herein as the “Companies”), GVC Capital LLC, a Colorado limited liability
company, and WestPark Capital, Inc., a California corporation (“Placement
Agents”), and Steele Street Bank & Trust (in its capacity as escrow holder, the
“Escrow Agent”).




RECITALS




This Agreement is entered into in reference to the following facts:




A.

The Companies intend to offer for sale up to 4,800,000 Units of SRKP’s
securities (the “Units”) at $1.00 per Unit, in a private placement pursuant to
Rule 506 of Regulation D, promulgated under the Securities Act of 1933, as
amended, including the over-allotment option described below (the “Offering”).
 The sales shall be made through the Placement Agents only to Accredited
Investors, as that term is defined in Rule 501(a) of Regulation D (the
“Investors”), on a best efforts basis for a minimum offering of 2,000,000 Units
(the “Minimum Offering”) or $2,000,000 (the “Minimum Amount”) and a maximum
offering of 4,000,000 Units or $4,000,000 (the “Maximum Offering”) with a
800,000 Unit over-allotment option (an additional $800,000).  




B.

Arrogene has an option to license certain technologies and patents from Cedar
Sinai Medical Center (the “Licenses”).  The exercise of that option and the
acquisition of the Licenses is a condition of closing of this Offering.




C.

The Companies intend to enter into an Agreement and Plan of Merger and
Reorganization (the “Exchange”).  A condition of closing of the Exchange is the
sale of at least the Minimum Offering.  The Closing of the Minimum will be
contingent on the closing of the Exchange.      




D.

The Companies and the Placement Agents desire that the Escrow Agent act as
escrow holder for the funds from the Investors for the Units (the “Offering
Proceeds”) received by the Companies or the Placement Agents until (a) (i) the
proceeds from the Maximum Offering, (including the over-allotment option) and
written request for closing from the Placement Agents and the Companies have
been received by the Escrow Agent; (ii) the Closing of the Exchange; and (iii)
the Licenses have been acquired; or (b) the Escrow Termination Date (defined
below), whichever shall first occur.  




C.

The Escrow Agent is willing to act in such capacity, subject to the terms and
conditions hereof.




NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto hereby agree as follows.







ARTICLE 1 – ESCROW FUNDS




1.1

Appointment of Escrow Agent.  The Companies and Placement Agents hereby appoint
the Escrow Agent to act as escrow holder for the Offering Proceeds under the
terms of this Agreement.  The Escrow Agent hereby accepts such appointment,
subject to the terms, conditions and limitations hereof.








Arrogene Escrow Agreement




--------------------------------------------------------------------------------



1.2

Escrow Account.  Immediately following the Escrow Agent’s execution of this
Agreement and prior to the date of the commencement of the Offering, the parties
shall establish an account at Steele Street Bank & Trust (the "Escrow Account”)
for the sole purpose of receiving, holding and disbursing the Offering Proceeds
in accordance with the terms hereof.  The account shall be a demand deposit
account, and deposits in such Escrow Account will not bear interest and will not
otherwise be invested by the Escrow Agent on behalf of the Companies or the
Investors.  




1.3

Deposits in Escrow.




(a)

The Placement Agents shall deliver to the Escrow Agent, promptly upon receipt
thereof, the Offering Proceeds, together with the name and address of each
Investor.  The Escrow Agent shall deposit and hold all Offering Proceeds in the
Escrow Account at all times until such funds are disbursed therefrom in
accordance with the terms hereof.  




(b)

The Offering Proceeds in the form of wires are deemed deposited into the Escrow
Account when delivered to the Escrow Agent.  Any Offering Proceeds deposited in
the form of a check, draft or similar instrument are deemed deposited only when
such item is collected by the Escrow Agent (hereinafter, “Collected Funds”).
 All such checks and similar instruments shall be made payable to “Arrogene
NanoTechnology, Inc. Escrow Account.”  Any checks or other instruments that are
not made so payable shall be returned by the Escrow Agent to the party
submitting the check or other similar instrument.  Any check returned unpaid to
the Escrow Agent shall be returned to the party that submitted the check, and
the Escrow Agent shall promptly notify the Companies and Placement Agents of
such return.




(c)

The Offering Proceeds shall be disbursed by the Escrow Agent from the Escrow
Account by wire transfer of funds or by check payable to the appropriate
distributee in accordance with instructions provided at the time of the Closing
by a writing signed by Arrogene, SRKP, GVC, and WestPark, with respect to the
Companies and the Placement Agent, and in accordance with the information
provided to the Escrow Agent pursuant to Section 1.3(a), with respect to each
Investor.




ARTICLE 2 – DISBURSEMENT PROCEDURES




2.1

Disbursement of Offering Proceeds.  The Escrow Agent shall hold and disburse the
Offering Proceeds in accordance with the following procedures:

 

(a)

(i) The first closing of the Offering (the “Initial Closing”) will be held at
the written request of the Placement Agents and the Companies within five
business days after the date each of the following notices  have been given (the
“Required Notices”):  (A) the Escrow Agent has confirmed to the Companies and
the Placement Agents that at least the Minimum Amount in Collected Funds has
been deposited in the Escrow Account; (B) the Companies and the Placement Agents
have notified the Escrow Agent that the Licenses have been acquired and the
Exchange has been consummated.  Subject to the foregoing, the amount of
Collected Funds to be disbursed shall be determined by the Companies and the
Placement Agents.  After the Initial Closing, there may be one or more
additional closings until the Maximum Offering and over-allotment option amount
has been dispersed.  The Companies shall determine, in their sole discretion,
which investor’s funds will be in such disbursals.  The Companies and Placement
Agents shall notify the Escrow Agent that they intend to conduct an additional
closing of the Offering (each, an “Additional Closing”), and at least one (1)
business day thereafter, at the written request of the Companies and the
Placement Agents, any funds that have been held in the Escrow Account but not
disbursed (but not more than a total of $4,800,000) may be disbursed (the “Final
Closing”).








2




--------------------------------------------------------------------------------



(b)

At the Closings, the Escrow Agent shall pay over all proceeds from the sales of
Units without deduction therefrom as promptly as possible in accordance with
joint written instructions (“Payment Instructions”) from the Companies and the
Placement Agents to the Escrow Agent, which shall specify the date, time and
place of delivery of the proceeds and the amounts of the proceeds to be paid.
 The Payment Instructions for the Initial Closing may include a payment by wire
transfer to Cedars-Sinai Medical Center.  At such time as the Escrow Agent shall
have made the payments and remittances provided of in this paragraph, the Escrow
Agent shall be completely discharged and released of any and all further
liabilities and responsibilities hereunder and this Agreement will terminate.




(c)

In the event the Escrow terminates for any reason prior to the deposit of the
Minimum Amount into the Escrow Account, the Companies and/or the Placement
Agents shall immediately give notice to the Escrow Agent of the termination of
the Escrow.  Promptly after such notification, the Escrow Agent shall return
directly to each Investor, as a complete distribution, such Investor’s
subscription amount, without deduction, penalty or expense to the Investor.  




 (i)

The Escrow Agent shall be required to make such payment only to the person named
in the written account of each sale to be furnished by the Placement Agents
pursuant to paragraph 1.3(a) hereof at the address given in such written
account; and, in such event, the Offering Proceeds shall not be returned under
any circumstance to the Placement Agents or the Companies for return to the
Investors.  The Companies represents, warrants and agrees that the Offering
Proceeds returned to each such Investor are and shall be free and clear of any
and all claims of the Companies and its creditors.




 (ii)

With regard to any funds payable to purchasers of Units that the Escrow Agent
cannot disburse to said purchasers because the address given in the paragraph
1.3(a) written account is defective or that the Escrow Agent cannot, for any
other reason, disburse to said purchaser, the Escrow Agent shall at its option
and sole discretion either: (i) deposit said funds with the Clerk of the
District Court of the City and County of Denver, State of Colorado or with the
Clerk of the United States District Court for the District of Colorado, and
interplead the parties hereto, or (ii) retain such funds until a valid
determination regarding such purchaser can be made.  Upon the Escrow Agent’s so
depositing such funds and filing its complaint in interpleader under clause (i)
of this subparagraph, the parties herein, for themselves, their heirs,
successors and assigns, do hereby appoint the Clerk of said Court as their agent
for service of all process in connection with the proceeding mentioned in this
paragraph.




(d)

If an Investor’s subscription is not accepted or, if after an Investor’s
subscription is accepted, the Companies or Placement Agents determines that it
must be returned, then the Companies or Placement Agents shall immediately give
written notice of such fact to the Escrow Agent.  Promptly after its receipt of
such notice, the Escrow Agent shall return to the subject Investor, as a
complete distribution, his subscription amount.  If the Companies or Placement
Agents rejects any subscription for which the Escrow Agent has not yet received
Collected Funds, but has submitted the Investor’s check for collection, then the
Escrow Agent shall promptly issue a check in the amount of the Investor’s check
to the rejected Investor after the Escrow Agent has cleared such funds.  If the
Escrow Agent has not yet submitted a rejected Investor’s check for collection or
the Investor’s check is returned uncollected, then the Escrow Agent shall
promptly remit the Investor’s check directly to the Investor.




(e)

The Escrow Agent shall not be required to take any action under this Section 2.1
until it shall have received proper written notification from the Companies or
the Placement Agents when required under this Agreement.  The Escrow Agent shall
not be required to release any funds that constitute the Offering Proceeds
unless the funds represented thereby are Collected Funds.








3




--------------------------------------------------------------------------------



2.2

Termination of the Escrow.  (a)  If the Minimum Amount has not been collected by
September 1, 2011 (which date may be extended to October 15, 2011)(the
“Collection Date”), the termination date of the Escrow Account (the “Escrow
Termination Date”) shall be the first to occur of the following:




(i)

September 1, 2011 (which date may be extended to October 15, 2011, by the
Companies and the Placement Agents by notice to the Escrow Agent); or




(ii)

The date the Escrow Agent receives a mutual written agreement of the Companies
and the Placement Agents to terminate the Escrow.




(b)

If the Minimum Amount has been collected by the Collection Date, the Escrow
Termination Date shall be the date the Escrow Agent receives a mutual written
agreement of the Companies and the Placement Agents to terminate the Escrow.







ARTICLE 3 – GENERAL ESCROW PROCEDURES




3.1

Accounts and Records.  The Escrow Agent shall keep accurate books and records of
all transactions hereunder.  The Companies, Placement Agents and Escrow Agent
each shall have reasonable access to one another’s books and records concerning
the Offering and the Offering Proceeds.  Upon final disbursement of the Offering
Proceeds, the Escrow Agent shall deliver to the Companies and Placement Agents a
complete accounting of all transactions relating to the Offering Proceeds.




3.2

Duties.  The Escrow Agent’s duties and obligations hereunder shall be determined
solely by the express provisions of this Agreement.  The Escrow Agent’s duties
and obligations are purely ministerial in nature, and nothing in this Agreement
shall be construed to give rise to any fiduciary obligations of the Escrow Agent
with respect to the Investors or to the other parties to this Agreement.  The
Escrow Agent is not charged with any duties or responsibilities with respect to
the Offering Memorandum or any related document and shall not otherwise have a
duty to be concerned with the terms thereof.  For purposes of communications and
directives, the Escrow Agent shall only accept instructions from the Companies
or the Placement Agents as may be required by this Agreement.  The Escrow Agent
shall not be required to notify or obtain the consent, approval, authorization
or order of any court or governmental body or of any Investor or any other
person to perform its obligations under this Agreement.




3.3

Disputes.  If there is any disagreement or the presentation of any adverse claim
or demand in connection with the disbursement of the Offering Proceeds, the
Escrow Agent, at its option, after providing written notice to the Companies and
the Placement Agents of such disagreement or adverse claim or demand, may refuse
to comply with any such claims or demands during the continuance of such
disagreement and may refrain from delivering any item affected hereby, and in so
doing, the Escrow Agent shall not become liable to the undersigned or to any
other person, due to its failure to comply with such adverse claim or demand.
 If the Companies and Placement Agents do not provide satisfactory assurances to
the Escrow Agent that it may act in accordance with the other provisions of this
Agreement, then the Escrow Agent shall be entitled to continue, without
liability, to refrain and refuse to act until:




(a)

authorized to disburse the Offering Proceeds by an order from a court purporting
to have jurisdiction over the parties and the Offering Proceeds, after which
time the Escrow Agent shall be entitled to act in conformity with such order; or








4




--------------------------------------------------------------------------------



(b)

the Escrow Agent (i) shall have been notified that all differences shall have
been adjusted by agreement, and (ii) shall have been directed in writing to take
certain actions with respect to the Offering Proceeds subject to the adverse
claim or demand, signed jointly or in counterpart by the Companies, the
Placement Agents and by all persons making adverse claims or demands, at which
time the Escrow Agent shall be protected in acting in compliance therewith.




At any time prior to the Escrow Agent’s receipt of a court order or a notice, as
provided in Section 3.3(a) or Section 3.3(b), the Escrow Agent may, but is not
required to, file a suit in interpleader and deposit the Offering Proceeds with
the District Court and obtain an order from the court requiring the parties to
interplead and litigate in such court adverse claims or demands raised pursuant
to this Section 3.3.  If such interpleader suit is brought, the Escrow Agent
shall ipso facto be fully released and discharged from all obligations to
further perform any and all duties or obligations imposed upon it in relation to
the disputed amount.  The Companies and Placement Agents agree to reimburse the
Escrow Agent for all costs, expenses and reasonable attorney’s fees expended or
incurred by the Escrow Agent in connection with such adverse claim or demand,
the amount thereof to be fixed and judgment thereof to be rendered by the court
in such lawsuit.  In addition and without the institution of legal proceedings,
the Escrow Agent shall have the right to consult with attorneys or other
advisors of its choosing concerning its rights, duties or obligations hereunder,
and the Companies and Placement Agents shall pay or reimburse the Escrow Agent
for all costs, fees and expenses thereby incurred.




3.4

Liability Limited.  The Escrow Agent shall not be liable to anyone whatsoever by
any reason of error of judgment or for any act done or step taken or omitted by
it in good faith or for any mistake of fact or law or for anything which it may
do or refrain from doing in connection herewith unless caused by or arising out
of its own gross negligence or willful misconduct.  In no event shall the Escrow
Agent be liable for any indirect, special, consequential or punitive damages.
 The Companies and Placement Agents represent to the Escrow Agent that they have
and shall continue to solicit the advice of their respective counsel regarding
compliance with all applicable state and federal securities laws in connection
with the offer and sale of the Units, and that they will act in accordance with
such laws.  The Escrow Agent shall have no responsibility to ensure the
Companies’ or Placement Agents’ compliance with any such securities laws in
connection with the Offering.  




3.5

Reliance on Documents, Etc.  The Escrow Agent may rely on and shall be protected
in acting in reliance upon any instructions or directions furnished to it in
writing or pursuant to any provisions of this Agreement and shall be entitled to
treat as genuine, and as the document it purports to be, any letter, paper or
other document furnished to it and believed by it to be genuine and to have been
signed and presented by the proper party or parties.  The Companies and
Placement Agents shall not include the Escrow Agent’s name in any document
unless such document has been approved in writing by the Escrow Agent, except
with regard to those documents pertaining to and referring to the Escrow Agent’s
functions as escrow holder pursuant to this Agreement.




3.6

Indemnification.  The Companies and Placement Agents, jointly and severally,
agree to indemnify, defend and hold harmless the Escrow Agent from and against
all losses, damages, costs, charges, payments, liabilities and expenses,
including all costs of litigation, investigation and reasonable legal fees
incurred by the Escrow Agent and arising directly or indirectly out of its role
as Escrow Agent pursuant to this Agreement, except as caused by its willful
misconduct or gross negligence.  The Companies and Placement Agents hereby agree
that the Escrow Agent does not assume any responsibility for the failure of any
other of the parties to make payments or perform the conditions of this
Agreement as set forth herein.  The Escrow Agent may consult with counsel of its
choice and shall have full and complete authorization and protection for any
action taken or suffered by it hereunder in good faith and in accordance with
the opinion of such counsel.  The provisions of this Section 3.6 shall survive
the termination of this Agreement.





5




--------------------------------------------------------------------------------




3.7

Resignation.  The Escrow Agent may resign as the escrow holder at any time by
giving thirty (30) days prior written notice thereof to all other parties.  Upon
notice of resignation by the Escrow Agent, the other parties shall appoint a
replacement escrow holder within that thirty (30) day period.  The Escrow Agent
may deliver the Offering Proceeds to the replacement escrow holder upon (a)
notice of the appointment of a new escrow holder, and (b) payment to the Escrow
Agent in full of all fees then due and payable to the Escrow Agent.  If no such
replacement or substitute has been appointed within 30 days of the Escrow
Agent’s notice of resignation, then the Escrow Agent, at the expense of the
Companies and Placement Agents, may petition any court of competent jurisdiction
for the appointment of a successor escrow holder.  Upon appointment of successor
escrow holder, the Escrow Agent shall forward all documents and deposits
pertaining to the escrow to the successor, and the Escrow Agent shall thereafter
have no duties or obligations hereunder.




ARTICLE 4 – FEE

4.1

Fee.

The Escrow Agent will charge a fee of $500.00 for its basic services hereunder.
 If it is necessary for the Escrow Agent to return cash to Investors, the
Companies shall pay to the Escrow Agent the amount of $15.00 per disbursement
check.  No reimbursement for costs and expenses or indemnification of any
damages incurred by Escrow Agent shall be paid out of or chargeable to the cash
on deposit in the Escrow Account.  




ARTICLE 5 – GENERAL PROVISIONS




5.1

Notice.  Any notice, request, demand or other communication provided for
hereunder to be given shall be in writing and shall be delivered personally, by
certified mail, return receipt requested, postage prepaid, or by transmission by
a telecommunications device, and shall be effective (a) on the day when
personally served, including delivery by overnight mail and courier service, (b)
on the third business day after its deposit in the United States mail, and (c)
on the business day of confirmed transmission by telecommunications device.  The
addresses of the parties hereto (until notice of a change thereof is served as
provided in this Section 5.1) shall be as follows:







To the Escrow Agent:




Steele Street Bank & Trust

Attn: Geoff Long

55 Adams Street

Denver, CO 80206

Phone (303) 376-5464

To Arrogene:




Arrogene NanoTechnology, Inc.

5777 West Century Blvd., Suite 360B

Los Angeles, CA 90045

Attn:  Maurizio Vecchione, CEO

Phone:  (310) 913-4535




To SRKP:




SRKP 16, Inc.

4737 North Ocean Drive, Suite 207

Lauderdale by the Sea, FL 33308

Attn:  Tony Pintsopolous

Phone: (95) 689-0632

To GVC Capital LLC:




GVC Capital LLC

5350 S. Roslyn Street, Suite 400

Greenwood Village, CO 80111

Attn:  Vicki D.E. Barone

Phone: (303) 694-0862





6




--------------------------------------------------------------------------------




To WestPark:




WestPark Capital, Inc.

1900 Avenue of the Stars

Suite 310

Los Angeles, CA  90067

Attn: James Hosch

Phone: (303) 619-2010

 

5.2

Effect of Agreement.  This Agreement shall inure to the benefit of, and be
binding upon, the respective successors and assigns of the parties hereto.




5.3

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado.




5.4

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but which together shall constitute one and
the same instrument.  Delivery of an executed counterpart of this Agreement by
facsimile shall be equally effective as delivery of a manually executed
counterpart of this Agreement.  Any party delivering an executed counterpart by
facsimile also shall deliver a manually executed counterpart of this Agreement,
but failure to do so shall not affect the validity, enforceability or binding
effect of this Agreement.




5.5

Final Agreement.  This Agreement is intended by the Escrow Agent and the
Companies, and the Placement Agents to be the final, complete and exclusive
expression of the agreement between them.  This Agreement supersedes any and all
prior oral or written agreements relating to the subject matter hereof.  No
modification, rescission, waiver, release or amendment of any provision of this
Agreement shall be made, except by a written agreement signed by the parties
hereto by a duly authorized officer thereof.




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date and the year first above written.




THE COMPANIES:

Arrogene NanoTechnology, Inc.







By:

/s/ Maurizio Vecchione

         Maurizio Vecchione

         CEO




SRKP 16, INC







By:

/s/ Richard Rappaport

Richard Rappaport

President

THE PLACEMENT AGENTS:

GVC Capital LLC







By: __/s/ Vicki D. E. Barone_____

Vicki D. E. Barone

Senior Managing Partner

 

WestPark Capital, Inc.







By:

/s/ Richard Rappaport

Richard Rappaport

CEO





7




--------------------------------------------------------------------------------





THE ESCROW AGENT:

Steele Street Bank & Trust







By:

/s/ Geoffrey M. Long____

           Geoffrey M. Long

           Vice President

 














8


